Decree affirmed. This is an appeal from a final decree dismissing the petitioner’s petition brought against his former wife to establish his title to the real estate which was acquired in 1945 when they were living together. The judge found that all the cash that was needed was furnished by the respondent with her own money and the balance she received from her stepfather by a loan secured by a mortgage which has been paid According to the judge this is a belated attempt by the petitioner to salvage something from his wrecked marital venture. An examination of the testimony does not show that these findings are plainly wrong. Russell v. Meyers, 316 Mass. 669, 673. The petitioner shows no basis upon which the doctrine of a purchase money trust applies which was his only contention. Pollock v. Pollock, 223 Mass. 382, 384. Moat v. Moat, 301 Mass. 469, 471. Berry v. Kyes, 304 Mass. 56, 61. Druker v. Druker, 308 Mass. 229, 230. See Frank v. Frank, 335 Mass. 130.